DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 is objected to because it fails to begin with a capital letter. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the attachment" in line 16. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Leckenby (US 2,787,204) in view of Masamitsu (US 2,011,062) in view of Cole (US 8,079,423) and further in view of Canfield (US 317,502).

Leckenby discloses a handheld plant cultivator head, comprising:
a rigid rod (including 2) having a first end and a second end with an angle of about 50 degrees between the first end and a second end (see Fig. 2);

the front edge (including 7) forms a single, convex curve with ends of the convex curve extending to a blade width, the blade width having a longitudinal centerline which bisects a first half and second half of the blade (see Figs. 1, 3);
the back edge (including 8a, 8b) forms two concave curves, each starting at one of the ends of the convex curve, thereby forming a point at each of the ends, and meeting at the longitudinal centerline of the blade width in a convex curve (see Figs. 1, 3);
the distance from the front edge to the back edge at the longitudinal centerline of the blade width describes a blade depth, the blade depth having a lateral centerline (see Figs. 1, 3); and
the distance from the top surface to the bottom surface describes a blade thickness (see Figs. 1, 3);
wherein the rigid rod (including 2) is permanently attached (as desired by user, i.e. as long as it is left attached, it is permanently attached) at the first end to the rigid blade (including 6) on the longitudinal centerline, the attachment being perpendicular to the top surface relative to the blade width and at an angle of approximately 90 degrees relative to the top surface relative to the blade depth;
wherein the second end of the rigid rod (including 2) is configured to be attached to a handle (1).

Leckenby does not explicitly disclose the attachment being at an angle of 80 degrees relative to the top surface relative to the blade depth and tilted toward the back edge. Masamitsu teaches a handheld plant cultivator head, comprising:
a rigid rod having a first end and a second end with an angle of about 50 degrees between the first end and a second end (see Fig. 2);
a rigid blade (including 3) having a top surface which forms a plane, a front edge (including 6, 7), and a back edge (including 8);
the distance from the front edge to the back edge at the longitudinal centerline of the blade width (from 10 to 12) describes a blade depth (from 9 to 11), the blade depth having a lateral centerline (see Fig. 1); and
wherein the rigid rod is permanently attached (via 4) at the first end to the rigid blade (including 3) on the longitudinal centerline, the attachment being perpendicular to the top surface relative to the blade width and at an angle of approximately 80 degrees relative to the top surface relative to the blade depth (see Fig. 2).
Leckenby and Masamitsu are analogous because they both disclose handheld plant cultivator heads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the head of Leckenby with the rod attachment means as taught by Masamitsu in order to obviate precise fitting of pieces (as required by Leckenby) and to utilize well-known means of attachment (as shown by reference numeral 4 in Masamitsu).

Regarding the specific angles claimed by Applicant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the claimed angles because similar angles, which are close to those claimed, are shown by the prior art. See MPEP § 2144.05. One skilled in the art would readily envisage the claimed angles based on the angles shown in the prior art, it is also noted that no criticality for the angles was provided as discussed below.
Further, it is noted that Applicant has not demonstrated criticality of the claimed angles. Rather, sets forth an embodiment wherein a first angle is "approximately 80 °" and a second angle is "typically about 50°" in ¶016 of the specification. The specification further recites: "Angles of the crescent blade 101 and the bend in the blade 204 may be one of many options, for instance a 70-degree angle for the rod 201 rise from the blade 101, or a 40°, or 60°, angle of the blade's bend 204. Specified angles are for purposes of ease of illustration but are not limiting, as differences in the angles may be present in individual items or in design, as is normal for hoes and similar tools to have slight variations in angular design." (See Specification, ¶016.)

Neither Leckenby nor Masamitsu explicitly discloses the blade depth being 1.25 inches or less. Cole teaches a blade having a depth of 1.2 inches (col. 7, lines 35-39).
Leckenby, Masamitsu, and Cole are analogous because they all disclose handheld plant cultivator heads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with blade dimensions as taught by Cole in order to effectively fit under cultivated plants and objects to remove weeds and grass therefrom. (See Cole, col. 7, lines 35-60.)

Neither Leckenby, Masamitsu, nor Cole explicitly discloses the blade having holes. Canfield teaches a rigid blade (A) comprising a first hole (first C) through the blade thickness located at the midpoint of the first half of the rigid blade along the lateral centerline and a second hole (second C) through the blade thickness located at the midpoint of the second half of the rigid blade along the lateral centerline.
Leckenby, Masamitsu, Cole, and Canfield are analogous because they all disclose handheld hoe heads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the hole means as taught by Canfield in order to facilitate mixing. (See Canfield, lines 55-62.)


Response to Arguments
Applicant’s arguments filed 1/13/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        


/J.F.M. /
3/6/2021